Jackson, C. J.
Where suit was brought in a Justice’s Court against a married woman, and the only cause of action set out was by attaching to the summons three promissory notes, one of which was signed by her husband, and the other two signed by him with the addition of the word “ trustee ” to his name, but in neither of which her name appeared, there could be no recovery against the defendant, and on certiorari there was no error in rendering final judgment to that effect. Code, §4067.
(a) The addition of the word “ trustee ” after the name of the signer of a note, without more, is mere descriptio personse, and the debt is that of the maker individually.- 3 Ga., 283; 51 Id., 482.
(b) The trust estate of the wife, if she had any, could not be reached by such pleading. 56 Ga., 138, 640.
Judgment affirmed.